UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1395


GUILLERMO FIDEL PINO-GUEVARA,

                    Petitioner,

             v.

WILLIAM P. BARR, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: December 20, 2019                                      Decided: January 7, 2020


Before WILKINSON, KEENAN, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


John T. Riely, Rockville, Maryland, for Petitioner. Joseph H. Hunt, Assistant Attorney
General, Jessica E. Burns, Senior Litigation Counsel, John F. Stanton, Office of
Immigration Litigation, Civil Division, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Guillermo Fidel Pino-Guevara, a native and citizen of El Salvador, petitions for

review of an order of the Board of Immigration Appeals (Board) dismissing his appeal

from the Immigration Judge’s decision denying Pino-Guevara’s application for asylum and

withholding of removal. We have reviewed Pino-Guevara’s claims and the administrative

record and conclude that the Board correctly applied the law, and that substantial evidence

supports the Board’s decision, see INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992).

       Accordingly, we deny the petition for review for the reasons stated by the Board.

See In re Pino-Guevara (B.I.A. Mar. 14, 2019). * We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                      PETITION DENIED




       *
         On appeal, Pino-Guevara claims that the administrative agency lacked jurisdiction
over his removal proceedings because his notice to appear did not state the time and place
of his initial removal hearing. See Pereira v. Sessions, 138 S. Ct. 2105 (2018) (holding
that notice to appear that fails to designate time or place of removal proceeding does not
trigger stop-time rule ending alien’s continuous presence period for cancellation of
removal). Upon review, we find Pino-Guevara’s claims are squarely foreclosed by our
decision in United States v. Cortez, 930 F.3d 350 (4th Cir. 2019) (holding that the failure
of a notice to appear to include a date and time for petitioner’s removal hearing “does not
implicate the immigration court’s adjudicatory authority or ‘jurisdiction’”).

                                            2